Dismissed and Opinion Filed October 22, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00727-CV

              ROBERT LEE BATES, JR., Appellant
                            V.
 DALLAS COUNTY TAX OFFICE, PARKLAND HOSPITAL DISTRICT,
   DALLAS COUNTY COMMUNITY COLLEGE, DALLAS COUNTY
EQUALIZATION FUND, DALLAS INDEPENDENT SCHOOL DISTRICT,
  CITY OF DALLAS, AND SHERIFF OF DALLAS COUNTY, Appellees

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. TX-20-00949

                        MEMORANDUM OPINION
                 Before Justices Molberg, Nowell, and Goldstein
                           Opinion by Justice Molberg
      The underlying suit was filed by appellant in September 2020 and followed a

tax foreclosure judgment and order of sale of his property. The trial court dismissed

the suit on July 19, 2021 for failure to serve appellees. Appellant did not file a

motion for new trial, but two weeks after his suit was dismissed, he filed an

application for a temporary restraining order and injunction to stop the sale of his

property. The trial court denied the temporary restraining order on August 3, and on
August 25, appellant filed this appeal challenging both the order denying the

restraining order and dismissal.

      An order denying a temporary restraining order, however, is not appealable

and does not confer jurisdiction on the Court. See Nikolouzos v. St. Luke’s Hosp.,

162 S.W.3d 678, 681 (Tex. App.—Houston [14th Dist.] 2005, no pet.). While an

order dismissing a suit is appealable, it confers jurisdiction on the Court only if the

appeal is timely filed. See Brashear v. Victoria Gardens of McKinney, L.L.C., 302

S.W.3d 542, 545 (Tex. App.—Dallas 2009, no pet.) (op. on reh’g) (timely filing of

notice of appeal is jurisdictional). When, as here, a motion for new trial is not filed,

the notice of appeal must be filed within thirty days of the date of judgment or, with

an extension motion that sets forth a reasonable explanation for the delay, no later

than fifteen days after that. See TEX. R. APP. P. 10.5(b), 26.1, 26.3. The notice of

appeal here was filed within the fifteen-day grace period but without an extension

motion.

      On September 7, 2021, we directed appellant to file, within ten days, a motion

to extend time to file the notice of appeal as well as a letter brief explaining how we

have jurisdiction over the appeal from the order denying the temporary restraining

order. To date, however, appellant has not responded. Accordingly, because the

order denying the temporary restraining order is not appealable and no explanation




                                          –2–
for the delay in filing the notice of appeal has been provided, we dismiss the appeal.

See id. 42.3(a).




                                           /Ken Molberg//
210727f.p05                                KEN MOLBERG
                                           JUSTICE




                                         –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

ROBERT LEE BATES, JR.,                      On Appeal from the 134th Judicial
Appellant                                   District Court, Dallas County, Texas
                                            Trial Court Cause No. TX-20-00949.
No. 05-21-00727-CV          V.              Opinion delivered by Justice
                                            Molberg, Justices Nowell and
DALLAS COUNTY TAX OFFICE,                   Goldstein participating.
PARKLAND HOSPITAL
DISTRICT, DALLAS COUNTY
COMMUNITY COLLEGE,
DALLAS COUNTY
EQUALIZATION FUND, DALLAS
INDEPENDENT SCHOOL
DISTRICT, CITY OF DALLAS,
AND SHERIFF OF DALLAS
COUNTY, Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 22nd day of October, 2021.




                                      –4–